                                    ISTRIC
                               TES D      TC
                             TA
                                                                 O
                        S




DATED: 3/24/2020
                                                                  U
                       ED




                                                                   RT
                   UNIT




                                             D
                                        DENIE
                                                                            R NIA




                                                                       r.
                                                            illiam J
                   NO




                                                   d S. G
                                        H a y wo o
                                                                            FO




                             J u d ge
                    RT




                                                                       LI




                            ER
                       H




                                                                  A




                                 N                                 C
                                     D IS T IC T              OF
                                           R
